Case: 18-60666      Document: 00515324370         Page: 1    Date Filed: 02/27/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                                              Fifth Circuit

                                                                             FILED
                                    No. 18-60666                        February 27, 2020
                                  Summary Calendar                        Lyle W. Cayce
                                                                               Clerk

JUAN CARLOS ZEPEDA ALVAREZ, also known as Juan Carlos Zepeda,

                                                 Petitioner

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A204 807 868


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Petitioner Juan Carlos Zepeda Alvarez petitions for review of the
decision of the Board of Immigration Appeals (BIA) affirming the decision of
the immigration judge (IJ), denying his application for asylum, withholding of
removal, and relief under the Convention Against Torture (CAT). To the extent
that he is asserting that his asylum application is timely and that he alleged
viable particular social groups based on his maternal and paternal families,


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60666    Document: 00515324370     Page: 2   Date Filed: 02/27/2020


                                 No. 18-60666

the BIA assumed these facts to be true, so we need not address them. See
Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009) (stating that this court
generally has authority to review only the decision of the BIA). Neither has
Zepeda Alvarez shown that his case met the standard for assignment to a
three-member panel of the BIA. See 8 C.F.R. § 1003.1(e)(6).
      Zepeda Alvarez also contends that the BIA failed to give adequate
consideration to the evidence supporting his claims of a well-founded fear of
future persecution for purposes of establishing his eligibility for asylum.
Although the agency’s opinion “must reflect meaningful consideration of the
relevant substantial evidence supporting the alien’s claims,” Abdel-Masieh v.
INS, 73 F.3d 579, 585 (5th Cir. 1996), the agency is not required to address
evidentiary minutiae or write any lengthy exegesis. The BIA considered the
evidence of harm suffered by Zepeda Alvarez’s cousins and the evidence that
his father was targeted and assaulted on the basis of his political opinion, but
it concluded that Zepeda Alvarez had failed to show a well-founded fear that
he would be persecuted on account of a particular social group or an imputed
political opinion. Zepeda Alvarez also complains of the BIA’s failure to consider
a letter written by his aunt, but that document merely corroborated his father’s
description of the single assault he suffered. The BIA also concluded that, to
the extent Zepeda Alvarez was complaining of general unrest in Honduras or
the risk that he could become a victim of gang activity, such complaints did not
rise to the level of persecution. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 492-
93 (5th Cir. 2015); Matter of M-E-V-G-, 26 I. & N. Dec. 227, 235 (BIA 2014).
The BIA’s decision is rendered “in terms sufficient to enable a reviewing court
to perceive that [it] has heard and thought and not merely reacted,” so due
process is satisfied. Ghotra v. Whitaker, 912 F.3d 284, 290 (5th Cir. 2019)
(internal quotation marks and citation omitted).



                                       2
    Case: 18-60666    Document: 00515324370     Page: 3     Date Filed: 02/27/2020


                                 No. 18-60666

      Zepeda Alvarez also contends that the BIA applied an incorrect standard
for withholding removal. He maintains that the BIA required him to prove
that his membership in a protected class was a central reason for persecution.
He argues, however, that such a requirement applies only to requests for
asylum and that to establish an entitlement to withholding of removal he need
only show that a protected ground is one of the reasons for the persecution.
The BIA concluded that Zepeda Alvarez was unable to show that it was more
likely than not that he would be persecuted on account of an imputed political
opinion or his membership in a particular social group.             See 8 C.F.R.
§ 208.16(b)(2). The BIA thus did not need to address whether such a ground
was a “reason” or a “central reason” for the persecution.
      With respect to CAT, Zepeda-Alvarez complains that the BIA applied the
wrong standard by requiring him to prove that Honduran authorities accepted
the torture. Contrary to his assertion, the BIA noted that he could establish
governmental acquiescence through willful blindness. See Iruegas-Valdez v.
Yates, 846 F.3d 806, 812 (5th Cir. 2017). Zepeda Alvarez has not shown that
it was more likely than not that he would be tortured if he returned to
Honduras. See Majd v. Gonzales, 446 F.3d 529, 596-97 (5th Cir. 2006); Bah v.
Ashcroft, 341 F.3d 348, 352 (5th Cir. 2003).
      Zepeda Alvarez next contends that the BIA and IJ erred in denying his
requests for a continuance or administrative closure of his removal proceedings
during the pendency of his application for renewal of Deferred Action for
Childhood Arrivals (DACA), as he suffered continued detention during the
proceedings. He concedes that his DACA application has since been granted
and that he has been released from detention. That claim is thus moot, so we
cannot grant Zepeda Alvarez relief on this ground.          See Motient Corp. v.
Dondero, 529 F.3d 532, 537 (5th Cir. 2008). We obviously lack jurisdiction to



                                       3
    Case: 18-60666   Document: 00515324370     Page: 4   Date Filed: 02/27/2020


                                No. 18-60666

decide claims that are moot. See Bailey v. Southerland, 821 F.2d 277, 278 (5th
Cir. 1987).
      The petition for review is thus DENIED IN PART and DISMISSED IN
PART.




                                      4